      Case 1:15-cv-08984-KHV-KNF Document 142 Filed 02/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

OMAR TELLEZ,                              )
                                          )
                        Plaintiff,        )
                                          )                           CIVIL ACTION
v.                                        )
                                          )                           No. 15-cv-8984
OTG INTERACTIVE, LLC, et al.,             )
                                          )
                        Defendants.       )
__________________________________________)

                                                ORDER

       The retrial of this action is now set for November 15, 2021 in a courtroom to be determined

of the Daniel Patrick Moynihan Courthouse in Foley Square before Visiting Judge Kathryn H.

Vratil. More details to come closer to trial.

       IT IS SO ORDERED.

       Dated this 12th day of February, 2021 at Kansas City, Kansas.

                                                s/ Kathryn H. Vratil
                                                KATHRYN H. VRATIL
                                                United States District Judge




                                                   1
